


Exhibit 10.2
[celanse_image1a06a01.gif]




AGREEMENT AND GENERAL RELEASE


Celanese Corporation, its’ subsidiaries and its affiliates (“Company”), 222 W.
Las Colinas Blvd., Irving, Texas 75039 and Steven M. Sterin, his heirs,
executors, administrators, successors, and assigns (“Employee”), agree that:


1.     Last Day of Employment.     The last day of employment with the Company
is: November 1, 2014 (Separation Date). In order to remain on the payroll until
the aforementioned date and receive the Consideration set forth in Paragraph “3”
below, Employee shall comply with all Company policies and procedures and
perform his duties faithfully, to the best of his ability and to the
satisfaction of the Company while devoting his full business efforts and time to
the Company and to the promotion of its business as needed, including but not
limited to: work on projects assigned to him by the Chairman and CEO and
assistance with transition duties.
2.    Early Separation Date. If Employee voluntary resigns as an employee prior
to the Separation Date (such date referenced as the “Early Separation Date” or
“ESD”), Employee will be released as of the ESD. Employee will still be eligible
for the Consideration set forth in Paragraph 3 below. However, Employee agrees
to waive any additional salary payment for the balance of the time period
commencing on the date of the ESD through the Separation Date. In addition, the
bonus payment, LTI and vacation payout set forth in either Paragraphs 3 (c),
(d), (f) will be prorated to the ESD. For purposes of this Agreement, the last
day of employment will be either the Separation Date or ESD, whichever is
applicable.


3.    Consideration. Each separate installment under this Agreement shall be
treated as a separate payment for purposes of determining whether such payment
is subject to or exempt from compliance with the requirements of Section 409A of
the Internal Revenue Code. In consideration for signing this Agreement and
compliance with the promises made herein, Company and Employee agree:


a.
Voluntary Resignation. Employee agrees to voluntarily resign from employment
with the Company effective on the Separation Date or ESD. Employee will execute
upon the execution of this Agreement, in writing, a voluntary resignation of
employment letter as a condition of this Agreement using the format set forth at
Exhibit A. Employee resigned his officer positions with the company on or about
May 6, 2014. It is understood that, should Employee be appointed to a seat or
seats on the Board of Directors or other such governing body of another business
entity (corporation, partnership, etc.), his Separation Date or ESD will not be
accelerated. It is further understood however, that prior to the Separation Date
Employee shall not accept an appointment as referenced above, without the
express written consent of the Company, which consent will not be unreasonably
withheld.


-1-

--------------------------------------------------------------------------------






b.
Separation Pay. The Company will pay an amount equal to his current annual base
salary ($630,000.00), plus target bonus ($504,000.00), for a total payment of
$1,134,000.00, less any lawful deductions. Such amount shall be paid in
installments. The first installment in the amount of $567,000.00 (representing
50% of the total payment) shall be paid on the first available pay period after
the Separation Date (approximately November 16, 2014), or ESD, if the Employee
has previously signed and returned this Agreement and the letter enclosed at
Exhibit B. If Employee signs and returns the Agreement after the Separation Date
or ESD, payment will be made on the first available pay period, seven (7) days
after Employee signs and returns this Agreement and the letter enclosed at
Exhibit B.



The remaining $567,000.00 will be paid in three (3) substantially equal
bi-weekly installments that begin on the second available pay period (November
28, 2014) or second available pay period after the ESD, as long as the Employee
has previously signed and returned this Agreement and the letter enclosed at
Exhibit B. Otherwise, the payments will commence in three (3) substantially
equal bi-weekly installments that begin on the second pay period, after the
Separation Date or ESD and after Employee signs and returns this Agreement and
the letter enclosed at Exhibit B.
 
a.
Bonus. Employee will be eligible to receive a pro-rata bonus payout based on the
number of full months of service completed in 2014, up to the Separation Date or
ESD. Bonus payout will be based on the Employee’s annual bonus; which is 80% of
Employee’s annual base salary, times the Employee’s personal modifier of a 1.0,
modified for actual Company performance. The 2014 bonus payout will be paid to
the Employee during the 2015 calendar year, but in no event later than March 30,
2015.



b.
Long-Term Equity and Cash Awards. The Company will fulfill its obligations to
Employee pursuant to the terms of the signed equity award agreements. The
Company and Employee agree that the total equity awards, for which the Employee
is eligible, are set forth at Exhibit C, if he departs on the Separation Date.
If he departs on the ESD the equity awards will be prorated accordingly as set
forth in Paragraph 2.



e.
Pension and 401(k) Plan Vesting. If Employee is eligible, the Company will
fulfill its obligations according to the terms of the respective Plans.



f.
Unused Vacation. The Company will pay to Employee wages for any unused vacation
for 2014 and any approved vacation carried over from 2013 under the standard
procedure for calculating and paying any unused vacation to separated employees.
The gross amount due to Employee, less any lawful deductions, will be payable
within 30 days of the Separation Date or ESD; subject to the Employee providing
the details of any vacation days utilized during 2013 and 2014 through the exit
interview process.



g.
Company Benefit Plans. Healthcare & dental plan coverage based on Employee’s
current health & dental plan elections will continue until the end of the month
in which


-2-

--------------------------------------------------------------------------------




Employee separates. All other normal Company programs (e.g., life insurance,
long term disability, 401(k) contributions, etc.) will continue through the
Separation Date.


h.
COBRA Reimbursement. If Employee applies for COBRA benefits, the Company will
pay medical and dental coverage via COBRA for twelve (12) months beyond the
month of separation, or ESD. Thereafter, Employee shall be entitled to elect to
continue such COBRA coverage for an additional six (6) months, the remainder of
the COBRA period, at his expense.



i.
Outplacement Services. The Employer will pay for outplacement services by the
Company’s preferred provider for twelve (12) months, available seven (7) days
after signing the Release.



j.
Return of Company Property. Employee will surrender to Company, on a mutually
agreeable date, all Company materials, including, but not limited to his Company
laptop computer, phone, credit card, calling cards, etc. Employee will be
responsible for resolving any outstanding balances on the Company credit card.



k.
Withholding. The payments and other benefits provided under this Agreement shall
be reduced by applicable withholding taxes and other lawful deductions.



4.No Consideration Absent Execution of this Agreement. Employee understands and
agrees that he would not receive the monies and/or benefits specified in
Paragraph 3 above, unless Employee signs this Agreement on the signature page
without having revoked this Agreement pursuant to Paragraph 13 below and the
fulfillment of the promises contained herein.


5.General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, in all countries,
including but not limited to the U.S., the People’s Republic of China (PRC),
U.K. and Germany, the Company, its parent corporation, affiliates, subsidiaries,
divisions, predecessors, successors and assigns and the current and former
employees, officers, directors and agents thereof (collectively referred to
throughout the remainder of this Agreement as “Company”), of and from any and
all claims, known and unknown, asserted and unasserted, Employee has or may have
against Company as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:


•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Workers Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Sarbanes-Oxley Act of 2002;

•
The Wall Street Reform Act of 2010 (Dodd Frank);


-3-

--------------------------------------------------------------------------------




•
The Family Medical Leave Act of 1993 (FMLA);

•
The Texas Civil Rights Act, as amended;

•
The Texas Minimum Wage Law, as amended;

•
Equal Pay Law for Texas, as amended;

•
Any other federal, state or local civil or human rights law, or any other local,
state or federal law, regulation or ordinance including but not limited to the
State of Texas; or any law, regulation or ordinance of a foreign country,
including but not limited to the PRC, Federal Republic of Germany and the UK.

•
Any public policy, contract, tort, or common law;

•
The employment, labor and benefits laws and regulations in all countries in
addition to the U.S. including but not limited to the U.K. and Germany;

•
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.



Affirmations. Employee affirms that he has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against Company in any
forum or form. Provided, however, that the foregoing does not affect any right
to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), or a charge or complaint under the Wall Street Reform Act
of 2010, subject to the restriction that if any such charge or complaint is
filed, Employee agrees not to violate the confidentiality provisions of this
Agreement and Employee further agrees and covenants that should he or any other
person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge or claim with the EEOC, the Securities and
Exchange Commission (SEC), any other governmental body, civil action, suit or
legal proceeding against the Company involving any matter occurring at any time
in the past, Employee will not seek or accept any personal relief (including,
but not limited to, monetary award, recovery, relief or settlement) in such
charge, civil action, suit or proceeding.


Employee further affirms that he has reported all hours worked as of the date of
this release and has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which he may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in this
Agreement. Employee furthermore affirms that he has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family Medical Leave Act.


6.Confidentiality. Employee agrees and recognizes that any knowledge or
information of any type whatsoever of a confidential nature relating to the
business of the Company or any of its subsidiaries, divisions or affiliates,
including, without limitation, all types of trade secrets, client lists or
information, employee lists or information, information regarding product
development, marketing plans, management organization, operating policies or
manuals, performance results, business plans, financial records, or other
financial, commercial, business or technical information (collectively
“Confidential Information”), must be protected as confidential, not copied,
disclosed or used other than for the benefit of the Company at any time unless
and until such knowledge or information is in the public domain through no
wrongful act by Employee. Employee further agrees

-4-

--------------------------------------------------------------------------------




not to divulge to anyone (other than the Company or any persons employed or
designated by the Company), publish or make use of any such Confidential
Information without the prior written consent of the Company, except by an order
of a court having competent jurisdiction or under subpoena from an appropriate
government agency.


7.Non-competition/Non-solicitation/Non-hire. Employee acknowledges and
recognizes the highly competitive nature of the business of the Company. Without
the express written permission of Celanese, for a period of two (2) years,
following the Separation Date or ESD (the “Restricted Period”), Employee
acknowledges and agrees that he will not: (i) directly or indirectly solicit
sales of like products similar to those produced or sold by Company; or (ii)
directly engage or become employed with any business that competes with the
business of Celanese, including but not limited to: direct sales, supply chain,
marketing, or manufacturing for a producer of products similar to those produced
or licensed by Celanese. In addition, for two (2) years, Employee will not
directly or indirectly solicit, nor hire employees of Celanese for employment.
However, nothing in this provision shall restrict Employee from owning, solely
as an investment, publicly traded securities of any company which is engaged in
the business of Celanese if Employee (i) is not a controlling person of, or a
member of a group which controls; and (ii) does not, directly or indirectly, own
5% or more of any class of securities of any such company.


8.Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of Texas, without regard to
its conflict of laws provision. In the event Employee or Company breaches any
provision of this Agreement, Employee and Company affirm that either may
institute an action to specifically enforce any term or terms of this Agreement.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.


9.Non-admission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by Company of any
liability or unlawful conduct of any kind.


10.Non-Disparagement. Employee agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Company’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Employee, his reputation
and/or his business.


11.Future Cooperation after Separation Date. After the Separation Date or ESD,
Employee agrees to make reasonable efforts to assist Company including but not
limited to: responding to telephone calls, assisting with transition duties,
assisting with issues that arise after the Separation Date or ESD and assisting
with the defense or prosecution of any lawsuit or claim. This includes but is
not limited to providing deposition testimony, attending hearings and testifying
on behalf of the Company. The Company will reimburse Employee for reasonable
time and expenses in connection with any future cooperation after the Separation
Date or ESD, at his current annual base

-5-

--------------------------------------------------------------------------------




pay, converted to an hourly rate of $ 303/hr. Time and expenses can include loss
of pay or using vacation time at a future employer. The Company shall reimburse
the Employee within 30 days of remittance by Employee to the Company of such
time and expenses incurred.


12.Injunctive Relief. Employee agrees and acknowledges that the Company will be
irreparably harmed by any breach, or threatened breach by his of this Agreement
and that monetary damages would be grossly inadequate. Accordingly, he agrees
that in the event of a breach, or threatened breach by him of this Agreement the
Company shall be entitled to apply for immediate injunctive or other preliminary
or equitable relief, as appropriate, in addition to all other remedies at law or
equity.


13.Review Period. Employee is hereby advised he has up to twenty-one (21)
calendar days, from the date he receives it, to review this Agreement and to
consult with an attorney prior to execution of this Agreement. Employee agrees
that any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original twenty-one (21) calendar day
consideration period.


14.Revocation Period and Effective Date. If Employee signs and returns to the
Company a copy of this Agreement, he has a period of seven (7) days (the
“Revocation Period”) following the date of such execution to revoke this
Agreement, after which time this agreement will become effective (the “Effective
Date”) if not previously revoked. In order for the revocation to be effective,
written notice must be received by the Company no later than close of business
on the seventh day after Employee signs this Agreement at which time the
Revocation Period shall expire.


15.Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.


16.Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Company to
Employee. Employee acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to accept this Agreement, except for those set forth in this Agreement.
Notwithstanding the foregoing, it is expressly understood and agreed that the
Equity Agreements and the Long Term Incentive Award Claw Back Agreement executed
by Employee on or about January 6, 2009 shall remain in full force and effect.


17.HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “3” ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST COMPANY.



-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release as of the date set forth below.


Employee
 
Celanese Corporation
 
 
 
By:
/s/ Steven M. Sterin
 
By:
/s/ Lori A. Johnston
 
Steven M. Sterin
 
 
 
 
 
 
 
Date:
5/6/14
 
Date:
5/6/2014




-7-

--------------------------------------------------------------------------------




Steven Sterin
Celanese
Las Colinas Site




Re:    Agreement and General Release


Dear Steven,


This letter confirms that on May 5, 2014 I personally delivered to you the
enclosed Agreement and General Release. You have until May 26, which is at least
21 days after receipt, to consider this Agreement and General Release, in which
you waive important rights, including those under the Age Discrimination in
Employment Act. To this end, we advise you to consult with an attorney of your
choosing prior to executing this Agreement and General Release.


Very truly yours,


/s/ Lori A. Johnston    
Lori Johnston

-1-

--------------------------------------------------------------------------------




Exhibit A


Date:


To: Mark C. Rohr


From: Steven Sterin


Subject: Letter of Voluntary Resignation From Employment


Dear Mark:
The purpose of this letter is to inform you that I have decided to resign from
employment with Celanese, effective ______________, 2014.
 
Sincerely,


_______________
Steven M. Sterin

-2-

--------------------------------------------------------------------------------




Exhibit B




May __, 2014




Lori Johnston
Celanese
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039


Re:    Agreement and General Release


Dear Lori:


On ______________, 2014 I executed an Agreement and General Release between
Celanese and me. I was advised by Celanese, in writing, to consult with an
attorney of my choosing, prior to executing this Agreement and General Release.


I have at no time revoked my acceptance or execution of that Agreement and
General Release and hereby reaffirm my acceptance of that Agreement and General
Release. Therefore, in accordance with the terms of our Agreement and General
Release, I hereby request payment of the Consideration described in Paragraph 3
of that Agreement.




Very truly yours,




____________________________
Steven Sterin

-3-

--------------------------------------------------------------------------------




Exhibit C


Summary of LTI Awards



-4-

--------------------------------------------------------------------------------




[equitycalculationa01.jpg]

